DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 05/27/2021 and telephonic communication conducted on 06/02/2022.
Claims 1, 3-7, 9-16, 24 and 34-41 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic communication with Scott Salmon (Registration No. 68130) on 6/2/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) An apparatus comprising: 
at least one memory; 
instructions; and 
processor circuitry to execute the instructions to: determine an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time, the dangerous situation determined when an evaluated safe driving rule of a safety model is violated, the safe situation determined when no evaluated safe driving rule of the safety model is violated; 
generate first user interface data to define first content for a user interface to be displayed via a screen, the first content to include a graphical representation of the vehicle, the first content to graphically indicate the vehicle is in the safe situation at the first point in time; 
generate second user interface data to define second content for the user interface, the second content to graphically indicate the vehicle is in the dangerous situation at the second point in time;
cause the at least one memory to store the second user interface data indicative of the dangerous situation and additional data indicative of a response implemented by the vehicle to avoid the dangerous situation; and 
define third content for the user interface based on the stored second user interface data and the additional data, the third content including a replay of the graphical indication of the vehicle in the dangerous situation and a graphical representation of the response, the third content to be displayed at a third point in time after the second point in time and after initiation of the response, the third content to be displayed concurrently with and alongside fourth content, the fourth content to graphically indicate a substantially real-time circumstance of the vehicle at the third point in time, wherein the substantially real-time is less than one second delay.

2. (Cancelled) 

3. (Previously presented)  The apparatus of claim 40, wherein the user interface is to include the safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time, the safety boundary graphic to have a first appearance at the first point in time and to have a second appearance at the second point in time, the first appearance to indicate the safe situation and the second appearance to indicate the dangerous situation.

4. (Previously presented) The apparatus of claim 40, wherein a first portion of the safety boundary graphic is a first color and a second portion of the safety boundary graphic is a second color, a location of the first portion corresponding to a direction of an object relative to the vehicle that resulted in the determination of the dangerous situation.

5. (Previously presented) The apparatus of claim 4, wherein the first user interface data and the second user interface data are to define a graphical representation of the object for display in the user interface, the graphical representation of the object -3-Attorney Docket No. AC5004-USApplication No.: 16/888,823 Office Action Response positioned relative to the graphical representation of the vehicle based on a relative position of the object to the vehicle in the real world.

6. (Previously presented) The apparatus of claim 5, wherein the graphical representation of the object has a first appearance at the first point in time and a second appearance at the second point in time.

7. (Currently amended) The apparatus of claim 1, wherein the processor circuitry is to modify the first user interface data to generate the second user interface data in substantially real-time with the determination of the vehicle being in the dangerous situation at the second point in time, wherein the substantially real-time is less than one second delay.

8. (Cancelled) 

9. (Previously presented) The apparatus of claim 1, wherein the user interface is to display the replay more than once.

10. (Previously presented) The apparatus of claim 1, wherein the second user interface data is to define at least one of an audible output, a visual output, or a haptic output to be generated separate from the second content displayed on the screen, the at least one of the audible output, the visual output, or the haptic output to be generated when the processor circuitry determines that the vehicle is in the dangerous situation.

11. (Previously presented) The apparatus of claim 1, wherein the screen is integrated into the vehicle.

12. (Previously presented) The apparatus of claim 1, wherein the screen is associated with a portable computing device of a passenger in the vehicle.

13. (Previously presented) The apparatus of claim 1, wherein the screen is remotely located outside of the vehicle.

14. (Currently amended) A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: 
determine an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time, the dangerous situation determined when an evaluated safe driving rule of a safety model is violated, the safe situation determined when no evaluated safe driving rule of the safety model is violated; 
generate first user interface data to define first content for a user interface to be displayed via a screen, the first content including a graphical representation of the vehicle, the first content to graphically indicate the vehicle is in the safe situation at the first point in time; 
generate second user interface data to define second content for the user interface, the second content to graphically indicate the vehicle is in the dangerous situation at the second point in time; 
store the second user interface data indicative of the dangerous situation and additional data indicative of a response implemented by the vehicle to avoid the dangerous situation; and 
define third content for the user interface, the third content including a replay of the graphical representation of the dangerous situation and the response, the third content to be displayed at a third point in time after the second point in time and after initiation of the response, the third content defined based on the stored second user interface data and the additional data, the third content to be displayed concurrently with and alongside fourth content, the fourth content to graphically indicate a substantially real-time circumstance of the vehicle at the third point in time, wherein the substantially real-time is less than one second delay.

15. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the second user interface data is to define, at the second point in time, a safety boundary graphic for display in the user interface, the safety boundary graphic to -5-Attorney Docket No. AC5004-USApplication No.: 16/888,823 Office Action Response surround the graphical representation of the vehicle, the safety boundary graphic to indicate the dangerous situation.

16. (Previously presented) The non-transitory computer readable medium of claim 15, wherein the user interface is to include the safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time, the safety boundary graphic to have a first appearance at the first point in time and to have a second appearance at the second point in time, the first appearance to indicate the safe situation and the second appearance to indicate the dangerous situation.

17-23. (Cancelled) 

24. (Currently amended) A method comprising: 
determining, by executing an instruction with at least one processor, an autonomously controlled vehicle is in a safe situation at a first point in time and in a dangerous situation at a second point in time, the dangerous situation determined when an evaluated safe driving rule of a safety model is violated, the safe situation determined when no evaluated safe driving rule of the safety model is violated;
generating, by executing an instruction with the at least one processor, first user interface data to define first content for a user interface to be displayed via a screen, the first content including a graphical representation of the vehicle, the first content to graphically indicate the vehicle is in the safe situation at the first point in time; 
generating, by executing an instruction with the at least one processor, second user interface data to define second content for the user interface, the second content to graphically indicate the vehicle is in the dangerous situation at the second point in time,-6-Attorney Docket No. AC5004-USApplication No.: 16/888,823

storing the second user interface data indicative of the dangerous situation and additional data indicative of a response implemented by the vehicle to avoid the dangerous situation; and 
defining third content for the user interface based on the stored second user interface data and the additional data, the third content including a replay of the graphical indication of the vehicle in the dangerous situation and a graphical representation of the response, the third content to be displayed at a third point in time after the second point in time and after initiation of the response, the third content to be displayed concurrently with and alongside fourth content, the fourth content to graphically indicate a substantially real-time circumstance of the vehicle at the third point in time, wherein the substantially real-time is less than one second delay.

15-33. (Cancelled) 

34. (Previously presented) The apparatus of claim 40, wherein the user interface is to include the safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time, and the processor circuitry is to: 
determine whether the safe driving rule is violated based on at least one of a lateral distance of a detected object to the vehicle or a longitudinal distance of the detected object to the vehicle; and 
identify a particular portion of the safety boundary graphic based on a second order projection of the lateral and longitudinal distances of the detected object on to the safety -7-Attorney Docket No. AC5004-USApplication No.: 16/888,823 Office Action Response boundary graphic, the user interface to graphically indicate the vehicle is in the dangerous situation based on a change in an appearance of the particular portion of the safety boundary graphic.

35. (Previously presented) The apparatus of claim 1, wherein the first user interface data and the second user interface data are to define a graphical representation of an object for display in the user interface, the object detected in a surrounding environment of the vehicle, the dangerous situation based on a location of the object relative to the vehicle, the graphical representation of the object positioned relative to the graphical representation of the vehicle based on the location of the object, the graphical representation of the object to change from a first appearance at the first point in time to a second appearance at the second point in time, the second appearance including a different color than the first appearance.

36. (Previously presented) The apparatus of claim 10, wherein the processor circuitry is to automatically initiate generation of the at least one of the audible output, the visual output, or the haptic output based on at least one of a threshold being satisfied or a nature of the dangerous situation, the threshold corresponding to at least one of a duration of the dangerous situation or a frequency of repeated instances of the dangerous situation.

37. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the instructions cause the machine to: 
automatically cause display of the third content when a vehicle dynamic, associated with the response, satisfies a threshold; and 
not automatically cause display of the third content when the vehicle dynamic does not satisfy the threshold.

38. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the third content includes a text-based explanation of the response and a reason for the response.

39. (Previously presented) The non-transitory computer readable medium of claim 14, wherein the user interface is to include a safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time, and the instructions cause the machine to: 
determine whether the safe driving rule is violated based on at least one of a lateral distance of a detected object to the vehicle or a longitudinal distance of the detected object to the vehicle; and 
identify a particular portion of the safety boundary graphic based on a second order projection of the lateral and longitudinal distances of the detected object on to the safety boundary graphic, the user interface to graphically indicate the vehicle is in the dangerous situation based on a change in an appearance of the particular portion of the safety boundary graphic.

40. (Previously presented) The apparatus of claim 1, wherein the second user interface data is to define a safety boundary graphic for display in the user interface, the safety boundary graphic to surround the graphical representation of the vehicle, the safety boundary graphic and the graphical representation of the vehicle generated with a three-dimensional appearance from a perspective that appears to show a first part of the graphical representation of the vehicle overlaid by a first part of the safety boundary graphic and a second part of the safety boundary graphic overlaid by a second part of the graphical representation of the vehicle, the safety boundary graphic to indicate the dangerous situation.

41. (Previously presented) The method of claim 24, wherein the user interface is to include a safety boundary graphic surrounding the graphical representation of the vehicle at the first point in time, the method further including: 
determining whether the safe driving rule is violated based on at least one of a lateral distance of a detected object to the vehicle or a longitudinal distance of the detected object to the vehicle; and 
identifying a particular portion of the safety boundary graphic based on a second order projection of the lateral and longitudinal distances of the detected object on to the safety boundary graphic, the user interface to graphically indicate the vehicle is in the dangerous situation based on a change in an appearance of the particular portion of the safety boundary graphic.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 14 and 24, closest prior arts over Mariet et al. (US8676431B1, hereinafter Mariet) and ALALAO (EP 3605257 A1) taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

Mariet teaches displaying a graphical representation of the vehicle and its surrounding, and informs of dangerous conditions relative to the vehicle’s direction by using illuminating segments surrounding the graphical representation of the vehicle  (FIGs 16-18; col 7 lines 32-36: “When a warning is to be communicated to the passenger of the vehicle 101, the segment 148 corresponding to the position of the object identified as potentially problematic (the “identified object”) can change to a warning color, such as yellow, orange, or red, for example”; col 10 lines 27-34: “In another example, a similar procedure to that shown in FIGS. 16 and 17 can be used to alert the passenger of vehicle 101 to the presence of another vehicle approaching the rear of vehicle 101 or otherwise driving at an unsafe distance with respect to vehicle 101. Such a distance can be determined as an absolute distance (e.g., 10 feet) or can be determined by the speed of vehicle 101 or the other vehicle such as by determining a time based following distance”; col 2 lines 32-37: “The processor is further configured to display the selected object warning image and the selected warning location image on the electronic display and a preselected safe indication image associated with the predetermined peripheral areas not associated with the warning characteristic”). Mariet further teaches displaying the evasive maneuver based on the detected dangerous situation (FIGs. 16-17; col 9 lines 32-59: “As shown in FIG. 14, when none of the other vehicles shown on the road image by boxes 113 have been identified by computer 110 as being potentially problematic to vehicle 101, notification image 146 can be shown in a non-warning state (such as all-green as discussed above). Similarly, if an identified object, such as object 113 a in FIG. 15 is in front of vehicle 101, as indicated by subject vehicle image 112, at an appropriate distance, notification image 146 can be shown in a similar, non-warning state. If an identified object is determined by the system 101 to be potentially problematic, one or more segments 148 of notification image 146 can change in appearance to indicate such a warning state in an area associated with that segment, as discussed above. Further, the particular identified object that triggers such a notification image can be indicated by computer 110 on display 134. As shown in FIG. 16, if the vehicle indicated by box 113 a, which is driving in front of vehicle 101, slows or brakes abruptly such that vehicle 101 should slow down accordingly or take action to avoid a collision, segment 148 a can change in color, as discussed above, to indicate such a warning. Further, a warning image 150 can be presented in front of segment 148 a, as shown in FIG. 16, and box 113 a can be presented in a color to indicate that the warning image and corresponding notification are associated with a vehicle in front of vehicle 101. In an example, this can include a color change (as indicated by the shading tone of box 113 a in FIG. 16) that can, for example, be to the same color as segment 148 a and/or warning image 150.”), but fails to specifically teach third content to be displayed concurrently with and alongside fourth content.

ALALAO teaches displaying a graphical representation of the vehicle and its surrounding, and informs of objects which may pose dangerous conditions to the passengers (FIG. 30; par [0199]: “The GUIs 3000a and 3000b can present information regarding the operation of the autonomous vehicle and/or the environment surrounding the autonomous vehicle. This can be useful, for example, as it enables a passenger of the autonomous vehicle to keep informed regarding the operation of the autonomous vehicle during travel, even if the passenger is not directly controlling the autonomous vehicle (e.g., to improve passenger comfort and safety)”). ALALAO further teaches of replaying videos captured during near collisions and evasive maneuver events to inform the passengers (par [0209]: “In some embodiments, the GUIs 3000a and 3000b show video captured in real-time or substantially real-time. For example, video captured by an imaging sensor can be immediately shown on the GUIs 3000a and 3000b to provide a substantially contemporaneous view of the environment surrounding the autonomous vehicle. In some embodiments, the GUIs 3000a and 3000b show portions of video captured in the past (e.g., occurring seconds ago, minutes ago, etc.). This can be useful, for example, in providing the user with "instant replays" of certain events (e.g., near collisions, sudden lane changes, evasive maneuver, etc.), such that the user has a better understanding of why the autonomous vehicle responded in the way that it did. In some embodiments, an imaging sensor continuously captures video (e.g., in a video buffer), and portions of video are selectively extracted for display based on the detection of certain trigger events (e.g., the detection of a nearby object, the performance of a lane change, the performance of an evasive maneuver, the performance of emergency braking, etc.).”), but fails to specifically teach third content to be displayed concurrently with and alongside fourth content. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
 
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668